IN THE SUPREME COURT OF THE STATE OF DELAWARE

JESSIE THOMAS,                        §
                                      §
      Defendant Below,                §   No. 279, 2016
      Appellant,                      §
                                      §   Court Below: Superior Court
      v.                              §   of the State of Delaware
                                      §
STATE OF DELAWARE,                    §   Cr. ID. No. 1304013732
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: September 15, 2016
                          Decided: November 7, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

      This 7th day of November 2016, after careful consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record on appeal, the Court

concludes that the judgment below should be affirmed on the basis of the Superior

Court’s well-reasoned order dated May 3, 2016. The Superior Court did not err in

summarily dismissing the appellant’s second motion for postconviction relief

because the motion was procedurally barred and failed to satisfy the pleading

requirements of Superior Court Criminal Rule 61(d)(2).         To the extent the

appellant is trying to appeal the September 8, 2015 order of the Superior Court
denying his first motion for postconviction relief, this Court lacks jurisdiction to

consider his untimely appeal.1

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                              BY THE COURT:
                                              /s/ James T. Vaughn, Jr.
                                              Justice




1
  Supr. Ct. R. 6 (a)(iv) (providing appeal of postconviction order must be filed within thirty days
of entry of order upon docket); Carr v. State, 554 A.2d 778, 779 (Del. 1989) (“Time is a
jurisdictional requirement.”).

                                                 2